Citation Nr: 0522488	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than December 17, 
1998, for the grant of entitlement to a total disability 
evaluation due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.



FINDINGS OF FACT

1.  The date of claim for TDIU was December 17, 1998.

2.  The veteran was in receipt of a combined disability 
evaluation of 70 percent, effective October 1, 1992.

3.  The veteran's last date of employment was May 31, 1996; 
it was not first shown that he was unemployable during the 
year prior to his formal claim for said benefits.



CONCLUSION OF LAW

The criteria for an effective date earlier than December 17, 
1998, for the grant of entitlement to a total disability 
evaluation due to individual unemployability have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a February 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for an earlier effective date for the 
grant of entitlement to individual unemployability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 1998, before the enactment of the 
VCAA.   Thereafter, the RO provided notice in February 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in March 1999, May 
1999, and April 2000.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

Following his release from service, the veteran presented 
several claims for service connection in October 1992.  In a 
March 1993 decision, the RO held that service connection was 
warranted for scar, from removal of chalazion on left eyelid; 
bulbar urethral stricture disease; duodenal ulcer; 
hemorrhoids; and bilateral hearing loss.  All the 
aforementioned service-connected disabilities were assigned 
noncompensable evaluations.  The veteran duly appealed the 
noncoempensable disability ratings.  

An August 1996 rating decision increased the veteran's 
service-connected disabilities of bulbar urethral stricture 
disease; duodenal ulcer; and hemorrhoids to 10 percent, 
effective October 1, 1992.  An April 1997 Board decision 
granted service connection for a low back strain and a June 
1997 rating decision assigned a 10 percent disability 
evaluation, effective October 1, 1992.  A May 1999 
supplemental statement of the case increased the veteran's 
service-connected bulbar urethral stricture disease 
disability rating to 40 percent disabling, effective October 
1, 1992.  A November 1999 rating decision, however, re-
evaluated the veteran's service-connected bulbar urethral 
stricture disease disability rating and increased it to 60 
percent disabling, effective October 1, 1992.  At that time, 
the veteran had a combined disability rating of 70 percent, 
effective October 1, 1992.  An April 2000 rating decision 
increased the veteran's service-connected duodenal ulcer 
disability rating to 20 percent, effective December 17, 1998.

The veteran's formal claim for increased compensation based 
on unemployability was received on December 17, 1998.  It is 
noted that the veteran checked no that he did not leave his 
last job/self employment because of his disability.  In May 
1999, the RO held that entitlement to individual 
unemployability was not warranted.  

The veteran resubmitted his claim for increased compensation 
based on individual unemployability on November 30, 1999.  In 
April 2000, the RO held that individual unemployability was 
not warranted because the veteran was considered capable of 
gainful employment. The veteran duly appealed the April 2000 
rating decision; however, in September 2000, the matter was 
reevaluated and the RO held that service connection for 
individual unemployability was warranted effective November 
30, 1999.  In December 2000, the veteran filed a notice of 
disagreement with the November 30, 1999, effective date for 
the grant of individual unemployability.  He stated that his 
health began to fail after his tour of duty in the Persian 
Gulf and that he was entitled to an effective date of 
September 30, 1992.  In a February 2001 statement of the case 
and rating decision, the RO assigned an earlier effective 
date of December 17, 1998, the original date of claim, 
because the veteran had continuously prosecuted his claim 
since that date.  On his March 2001 VA Form 9 the veteran 
argued that he was entitled to an effective date in June 1996 
because the last day he was employed was in May 1996.

Employment records reveal that the veteran was employed with 
Pee Dee Regional Transportation Authority from July 26, 1993, 
to May 16, 1996.  The date of last payment was May 31, 1996, 
and the reason for termination was that the employee 
resigned.  

Laws and Regulations

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute provides, in pertinent part, that: (a) 
Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor; (b)(2)  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110.

TDIU ratings may be assigned where the combined schedular 
rating for the appellant's service-connected disabilities is 
less than 100 percent and when it is found that such 
disorders are sufficient to render the appellant 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  If there is only one such service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more with a combined 
rating of 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which" the increase in disability was first ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Analysis

The veteran contends that he is entitled to an effective date 
of June 1, 1996, as the evidence demonstrates that his last 
date of payment was May 31, 1996; however, the veteran's 
claim for increased compensation based on unemployability was 
received on December 17, 1998.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  

In reviewing all the evidence of record the Board finds that 
the veteran has not satisfied the criteria for an effective 
date earlier than December 17, 1998, for the grant of 
entitlement to a total disability evaluation due to 
individual unemployability.  The Board must determine the 
date of claim for TDIU and the date on which it was first 
factually ascertainable.  

In December 1998, the veteran filed a formal claim for TDIU 
on VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  Therefore, his formal 
claim for TDIU is considered to have been filed on December 
17, 1998.  See 38 C.F.R. § 3.155(a) (2004).

Effective October 1, 1992, the RO held that service 
connection was warranted for: bulbar urethral stricture 
disease, evaluated as 60 percent disabling; duodenal ulcer, 
10 percent disabling; hemorrhoids, 10 percent disabling; low 
back strain, 10 percent disabling; scar, from removal of 
chalazion on left eyelid, evaluated as noncompensable; and 
bilateral hearing loss, noncompensable.  Accordingly, the 
veteran had a combined disability rating of 70 percent, as of 
October 1, 1992, wherein he met the schedular criteria for 
TDIU.  However, employment verification records reveal that 
the veteran's last date of payment was May 31, 1996.

Generally, the effective date of an award of increased 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred - if a 
claim is received within one year from that date.  38 C.F.R. 
§ 3.400(o)(2) (2004).  

The Board acknowledges the veteran's claim of entitlement to 
an earlier effective date of June 1, 1996.  There was, 
however, no formal or informal claim for this benefit until 
December 17, 1998.  Thus, assuming he first became 
unemployable due to service-connected disability in June 
1996, under the provisions 38 C.F.R. § 3.400(o)(2) (2004), 
the veteran would not be entitled to an effective date 
earlier than December 17, 1998, for the grant of entitlement 
to a total disability evaluation due to individual 
unemployability, as he did not file a claim before June 1, 
1997.

Further, the first corroborating evidence of the veteran's 
unemployability was received in 2000.  

For the reasons stated above, the Board concludes that there 
is no basis in fact or law on which an effective date earlier 
than December 17, 1998, may be granted for the veteran's 
entitlement to TDIU.  See 38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.155, 3.400, 20.200, 20.302 (2004).





ORDER

Entitlement to an effective date earlier than December 17, 
1998, for the grant of entitlement to a total disability 
evaluation due to individual unemployability is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


